Citation Nr: 0325460	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychological disorder to include as secondary to service-
connected conditions related to trauma.

2.  Entitlement to service connection for cranial nerve 
dysfunction.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for a back disorder, a 
condition of the shoulders and knees, a right thumb disorder 
and hypnotism.  

5.  Entitlement to an increased rating for residuals of 
chorioretinal tear, right eye, which is currently evaluated 
as 10 percent disabling.  

6.  Entitlement to an increased rating for enopthalmos, right 
eye with orbital ridge scar, which is currently evaluated as 
10 percent disabling.  

7.  Entitlement to an increased rating for residuals of 
deviated nasal septum with sinusitis, which is currently 
evaluated as 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
post-traumatic changes involving the right infraorbital rim, 
which is currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1962 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in May 2001.  

The issues of entitlement to service connection for cranial 
nerve dysfunction, a seizure disorder, a back disorder, a 
condition of the shoulders and knees, and hypnotism, as well 
as entitlement to increased ratings for enopthalmos, right 
eye with orbital ridge scar, residuals of deviated nasal 
septum with sinusitis, post-traumatic changes involving the 
right infraorbital rim, and chorioretinal tear, right eye, 
will be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied a 
claim of service connection for a psychological disorder as 
secondary to service-connected right eye injury residuals.  
The veteran was provided notice of the denial and did not 
file a timely substantive appeal.

2.  Evidence received since the September 1994 rating 
decision is cumulative and redundant; it does not bear 
substantially upon the specific matter of whether the veteran 
has a psychiatric disorder that is related to service-
connected residuals of eye injury, and; when considered with 
all of the evidence of record, it does not have significant 
effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the September 1994 rating 
decision, which denied service connection for a psychological 
disorder as secondary to service-connected residuals of eye 
injury, is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
3.303, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With regard to the claim of service connection for a 
psychiatric disorder secondary to service-connected eye 
injury, the decision denying that claim has become final.  
The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

The RO informed the veteran of its decision denying service 
connection for a psychiatric disorder in September 1994, and 
the veteran did not file a timely substantive appeal.  That 
decision is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105.  In order to reopen his 
claim, the veteran must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108.  

Evidence associated with the claim at that time included 
available service personnel and medical records, negative for 
evidence of complaints of psychiatric disorder.  VA mental 
health examination dated in March 1994 reveals no psychiatric 
diagnosis.  

Based on those facts, the RO concluded in 1994 that there was 
no current psychiatric or psychological disorder related to a 
service-connected disease or injury and no evidence of 
psychiatric problems in service.  

Evidence submitted since the denial in 1994 includes the 
veterans contentions.  No other evidence has been submitted 
to support the claim.  

As previously stated the 1994 rating decision is final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim in April 2000.

The veteran has submitted no evidence consistent with his 
arguments that he has a psychiatric problem that is related 
to service-connected residuals of trauma or eye injury.  His 
arguments were fully considered in the 1994 rating decision.  

Thus the veteran has presented no evidence since the RO's 
1994 rating decision that was not previously submitted to 
agency decision makers, or that bears directly and 
substantially upon the specific reason for the prior denial.  
Instead, his arguments are cumulative and redundant, and are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
supra; 38 C.F.R. § 3.156.  They were addressed by the RO in 
the 1994 decision.  None of his statements made in support of 
his claim were not previously submitted to agency 
decisionmakers, and as such they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  As such the Board finds that there is no new 
and material evidence, the claim is not reopened, and remains 
denied.


ORDER

New and material not having been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder as secondary to service-connected residuals of eye 
injury, the claim is not reopened.  


REMAND

The record shows that the requirements of the VCAA were set 
forth generally in a letter furnished to the appellant and 
his representative in April 2001.  However, additional action 
is necessary in order to fulfill the duty to assist in the 
claims of entitlement to service connection for cranial nerve 
dysfunction, a seizure disorder, a back disorder, a condition 
of the shoulders and knees, a right thumb disorder and 
hypnotism, as well as entitlement to an increased rating for 
enopthalmos, right eye with orbital ridge scar, residuals of 
deviated nasal septum with sinusitis, post-traumatic changes 
involving the right infraorbital rim, and chorioretinal tear, 
right eye.  

The veteran's representative has requested that the VA 
provide an examination, including neurological examination, 
for the veteran's claims for increased evaluations as well as 
the claims for service connection for cranial nerve 
dysfunction and a seizure disorder.  Regarding the claims for 
increased ratings, the Board notes that the most recent VA 
examinations are in fact over three years old.  Moreover, the 
veteran has recently submitted written argument and medical 
literature in support of his contention that his service-
connected conditions have worsened since he was last 
examined.  

Regarding the claims of service connection for a back 
disorder, a condition of the shoulders and knees, a right 
thumb disorder and hypnotism, the Board notes that the 
veteran has recently presented evidence that he has been 
treated for orthopedic problems.  He urges that the current 
conditions are related to service or service-connected 
disability.  The veteran's representative has argued that an 
examination should be ordered for all of the service 
connection claims.  

The Board believes that thorough contemporaneous examinations 
including medical opinions are needed in order to assess the 
manifestations of the service-connected disabilities on 
appeal as well as to determine the likelihood of whether the 
veteran's claims for service-connection are causally related 
to service.  

In view of the above, considering the representative's 
request, and from review of the evidence in the claims file, 
additional development consistent with the VCAA duty to 
assist is warranted.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the appeal is REMANDED for the following action:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded examination, including neurological 
examination, to assess the current 
manifestations of enopthalmos, right eye with 
orbital ridge scar, residuals of deviated 
nasal septum with sinusitis, post-traumatic 
changes involving the right infraorbital rim, 
and chorioretinal tear, right eye.  Any 
scarring, as well as all of the neurological 
findings should be considered.  The 
examiner(s) should also determine whether the 
veteran currently has cranial nerve 
dysfunction and a seizure disorder which are 
causally related to service or service-
connected trauma.  Send the claims folder to 
the examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  The examiner should indicate the 
answer to the following question:  Is it at 
least as likely as not that any cranial nerve 
dysfunction or seizure disorder identified on 
examination had its onset during active 
service or is related to any in-service 
disease or injury, specifically to residuals 
of eye trauma?

In rendering these opinions, the examiner 
should review and discuss the service medical 
records in detail.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine whether 
the veteran's back disorder, a condition of 
the shoulders and knees, a right thumb 
disorder and hypnotism are causally related 
to service or service-connected trauma.  Send 
the claims folder to the examiner for review.  
Ask the examiner to state in the report if 
the claims folder was reviewed.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.  The 
examiner should indicate the answer to the 
following question:  Is it at least as likely 
as not that any back disorder, a condition of 
the shoulders and knees, a right thumb 
disorder and hypnotism disorder identified on 
examination had its onset during active 
service or is related to any in-service 
disease or injury, specifically to residuals 
of eye trauma?

In rendering these opinions, the examiner 
should review and discuss the service medical 
records in detail.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

4.  Review the claims file and ensure that no 
other notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
undertake it before further adjudication of 
the claim.  

5.  Finally, readjudicate the veteran's 
claims of entitlement to service connection 
for cranial nerve dysfunction, a seizure 
disorder, a back disorder, a condition of the 
shoulders and knees, a right thumb disorder 
and hypnotism, as well as entitlement to an 
increased rating for enopthalmos, right eye 
with orbital ridge scar, residuals of 
deviated nasal septum with sinusitis, post-
traumatic changes involving the right 
infraorbital rim, and chorioretinal tear, 
right eye, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished an 
SSOC and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



